Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections—35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, step (b), “the critical cooling rate” lacks proper antecedent basis. Claims dependent upon claim 1, either directly or indirectly, are likewise rejected under this statute.

			Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 11, 12, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2012/0152416).
Foster para. [0044] discloses heating an AA 6082 blank to 5250C, cooling to 4500C, placing the blank between a pair of dies and, while between the pair of dies, both cooling the blank and forming it into what can be defined as a “complex shape”.  With respect to claim 2, 
Foster does not specifically state that one measures the temperature and controls the cooling rate until a target temperature is reached as required by the instant claims, and does not specify the limitations of instant claim 3.  However:
a) The fact that Foster discloses specific temperatures of 525 and 4500C implies that these temperatures were measured in some manner.  Further, the claim does not specify any particular manner of “controlling” the cooling rate other than controlling the rate until a “target temperature” is reached “based on” the measured temperature, with the target temperature being in a range whose upper end is 4500C.  The fact that Foster cools to that temperature implies “controlling” within the scope of the present claim.
b) With respect to claim 3, one of ordinary skill in the art would want to cool an aluminum alloy to as low a temperature as practical, in order to minimize aging in the alloy. Nonetheless, because Foster intends to perform a forming step subsequent to quenching, it is axiomatic that this temperature must be one that still allows forming, as presently claimed.
Thus, the disclosure of Foster et al. is held to create a prima facie case of obviousness of a method as presently claimed.
			Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,465,271. 

The instant claims differ from the patented claims in that the target temperature range presently claimed is narrower than that in the patented claims, and the patented claims do not specifically state that the sheet is quenched between the dies whilst the dies are in contact with the sheet.  However:
a) A significant overlap exists between the presently claimed temperature range and that claimed in the ‘271 patent.  Further, a significant overlap even exists between the narrower temperature ranges recited in ‘271 claims 16 and 17 and the presently claimed range.
b) With respect to quenching the sheet while between the dies, given that the dies in the patented claims appear to be at a lower temperature than the sheet, and given further that claim 14 of the patent recites that the dies themselves are cooled, at least some quenching of the sheet would occur while the sheet is between those dies.
	Because of the significant overlap between the method as presently claimed and that defined in the claims of the ‘271 patent, no patentable distinction is seen to exist therebetween.

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        March 8, 2021